The indictment charged this appellant and another with the offense of unlawfully having in their possession a still, etc., for the purpose of manufacturing or distilling prohibited liquors or beverages, etc., in the first count. The second count charged the defendants, jointly, with manufacturing or distilling prohibited liquors or beverages, a part of which was alcohol, etc.
Upon demand being made a severance was granted, and this appellant was put to trial alone on said indictment. Said trial resulted in his conviction "as charged in the indictment," whereupon the court duly pronounced and entered a correct judgment of conviction, and sentenced this appellant to serve an indeterminate period of imprisonment in the penitentiary as the law *Page 199 
requires. From said judgment, this appeal was taken and has been here submitted upon the record proper only, there being no bill of exceptions. Upon examination of the record we find that the proceedings in the lower court were regular in all things, therefore the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.